Case 1:14-cv-02953-PAE Document 342 Filed 10/22/19 Page 1 of 2
. Case 1:14-cv-02953-PAE Document 341 Filed 10/22/19 Page 1 of 2
FRIEDMAN vee”

KAPLAN forticic uu
ee!

 

October 22, 2019
BY ECF

Judge Paul A. Engelmayer

United States District Court for the Southern District of New York
Thurgood Marshall Courthouse

40 Foley Square, Room 2201

New York, NY 10007

Re: Doe v. Lima etal. (14-cv-2953)

Dear Judge Engelmayer:

The parties write jointly to advise the Court that despite their good-faith efforts, they
have been unable to reach a negotiated resolution of the litigation. Although the Court’s rules
at this stage provide for the setting of a trial date and submission of a proposed joint pretrial
order together with motions in limine, proposed voir dire questions, and any pretrial
memoranda, the parties believe that Your Honor’s ruling with regard to certain motions in
limine will renew interest of the parties in working toward settlement. Thus, prior to the
parties’ undertaking the other significant expenses attendant to trial preparation, including
drafting the joint pretrial order, voir dire questions, and any pretrial memoranda, we
respectfully request that the Court set a briefing schedule for motions in limine, after which the
parties will request time to re-engage with settlement discussions. If no negotiated resolution is
reached, the Court would then set a trial date and deadline for submission of all other pretrial
filings. If proceeding in this manner is acceptable to the Court, we propose that the parties
submit any motions in limine by November 25, 2019, with oppositions due on December 9,

2019.

Respectfully submitted,

/s/ Blair R. Albom /s/ Nathan S. Richards

Blair R. Albom Nathan S. Richards

Friedman Kaplan Seiler & Adelman LLP Debevoise & Plimpton LLP

Attorneys for Plaintiffs Attorneys for Plaintiffs

/s/ Karena Rahall /s/ Edward Michael Kratt

Karena Rahall Edward Michael Kratt

Office of the Appellate Defender Of Counsel to Hammock & Sullivan PC
Attorneys for Plaintiffs Attorneys for Defendant Rosado

SY OUOEE-Ghe 222834 900 fklaw corr

347° Taye) Seiwa ee ah,
SV etude
Case 1:14-cv-02953-PAE Document 342 Filed 10/22/19 Page 2 of 2
Case 1:14-cv-02953-PAE Document 341 Filed 10/22/19 Page 2 of 2

 

Judge Paul A. Engelmayer -2- October 22, 2019
/s/ Lawrence Henry Schaefer /s/ Robert A. Soloway
Lawrence Henry Schaefer Robert A. Soloway

Lippes Mathias Wexler & Friedman LLP Rothman Schneider Soloway & Stern LLP
Attorneys for Defendants Lima and Valerio Attorneys for Defendant Cappiello

/s/ Goetz L. Vilsaint

Goetz L. Vilsaint

Law Office of Goetz L. Vilsaint
Attorneys for Defendant Scott

10 far 1]

Granted. Motions in limine are due by November 25, 2019. Oppositions, if any, are due on
December 9, 2019. The Court will set a trial date and deadline for submission of all other pretrial

filings after resolving the motions in limine.

Fut A CrgeArmnes

PAUL A. ENGELMAYER J
United States District Judge

SO ORDERED.

3q4tfiedinan Kaplan Sciler & Adelrnan LLP
PeTOU SL
